UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-24635 HYPERTENSION DIAGNOSTICS, INC. (Exact name of Registrant as Specified in its Charter) MINNESOTA 41‑1618036 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 10501 WAYZATA BOULEVARD SOUTH, SUITE 102, MINNETONKA, MN 55305 (Address of Principal Executive Offices) (Zip Code) 952-545-2457 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YES x NOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T ( § 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YES o NOx Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YES o NO x As of May 13, 2013, there were issued and outstanding 52,388,750 shares of the issuer’s common stock and 611,390 shares of the issuer’s Series A convertible preferred stock. HYPERTENSION DIAGNOSTICS,INC.INDEX TO FORM 10-Q Page No PART I. FINANCIAL INFORMATION: Item 1. Financial Statements Consolidated Balance Sheets – March 31, 2013 (unaudited) and June 30, 2012 4 Consolidated Statements of Operations (unaudited) – Three Months and Nine Months Ended March 31, 2013 and 2012 5 Consolidated Statements of Cash Flows (unaudited) – Nine Months Ended March 31, 2013 and 2012 6 Notes to the Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION: Item 1. Legal Proceedings 22 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURES 26 CERTIFICATIONS 27 2 HypertensionDiagnostics, Inc.Forward-LookingStatements This report may contain “forward-looking” statements, as such term is defined by the Securities and Exchange Commission’s rules, regulations and releases, which represent the current beliefs of our management as well as assumptions made by and information currently available to management, including but not limited to, statements concerning the operations, economic performance, financial condition, growth and acquisition strategies, investments, and future operational plans of Hypertension Diagnostics, Inc. (referred to as “HDI,” the “Company,” “we,” or “us”). For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “expect,” “believe,” “expect,” “can,” “estimate,” “anticipate,” “intend,” “could,” “might,” “plan,” “predict” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. We caution readers not to place undue reliance on any forward-looking statements and to recognize that the statements are not predictions of actual future results. These statements by their nature involve substantial risks and uncertainties, certain of which are beyond the Company’s control, and actual results may differ materially depending on a variety of important factors, including our ability to generate acceptable levels of revenues; negative effect on our stock price resulting from available securities for sale; our need for additional capital; significant business risks associated with the relocation and re-start of the Company’s HDI Plastics, Inc. subsidiary business; the illiquidity of our securities on the OTC Bulletin Board and the related restrictions on our securities relating to “penny stocks”; uncertainty related to acquisitions; governmental regulation; commercial viability of required raw materials, and any other factors discussed in this and other filings of the Company with the Securities and Exchange commission. We undertake no responsibility to update any forward-looking statement. These forward‑looking statements are only made as of the date of this report. The following should be read in conjunction with the information presented in our Annual Report on Form 10-K for the year ended June 30, 2012, as amended. 3 HypertensionDiagnostics, Inc.Consolidated BalanceSheetsMarch31, 2013 PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets March 31, 2013 (Unaudited) June 30, 2012 Assets Current Assets: Cash and cash equivalents $ 5,664 $ 75,043 Accounts receivable, net 42,066 149,156 Prepaids and other current assets 13,530 31,304 Inventory, net 140,486 172,223 Note receivable-related party-CPC 75,000 146,319 Accrued royalties receivable from CPC - 2,400 Total Current Assets 276,746 576,445 Property and equipment, net 731,915 678,331 Debt issuance costs, net 6,150 7,380 Other assets 50,128 43,657 Total Assets $ 1,064,939 $ 1,305,813 Liabilities and Shareholders' Equity (Deficit) Current Liabilities: Accounts payable $ 437,690 $ 170,832 Sale-leaseback obligation-current portion 40,481 35,383 Accrued vacation, payroll and payroll taxes 102,367 29,236 Payable for equipment 155,000 155,000 Other accrued expenses 215,080 246,240 Notes payable-senior debt, net of discounts 159,677 - Note Payable-Asher convertible debt, net of discounts 24,070 - Current liabilities of discontinued operations - 18,143 Total Current Liabilities 1,134,365 654,834 Long Term Liabilities: Notes payable-subordinated debt, net of discounts 903,184 610,615 Note Payable-Taylor Economic Development 140,000 - Sale-leaseback obligation 35,502 66,533 Deferred compensation-discontinued operations 280,643 262,500 Total Long-Term Liabilities 1,359,329 939,648 Total Liabilities 2,493,694 1,594,482 Shareholders' Equity (Deficit) Series A Convertible Preferred Stock, $.01 par value: Authorized shares5,000,000 Issued and outstanding shares—611,390 at March 31, 2013 and June 30, 2012. Each share of preferred stock is convertible into 12 shares of common stock at the option of the holder. (Aggregate liquidation preference of $11,642,276 and $10,145,478 at March 31, 2013 and June 30, 2012, respectively.) 6,114 6,114 Common Stock, $.01 par value: Authorized shares150,000,000 Issued and outstanding shares—52,388,750 at March 31, 2013 and June 30, 2012. 523,887 523,887 Additional paid-in capital 28,723,460 28,462,631 Accumulated deficit (30,682,216) (29,281,301) Total Shareholders' Equity (Deficit) (1,428,755) (288,669) Total Liabilities and Shareholders' Equity (Deficit) $ 1,064,939 $ 1,305,813 See accompanying notes. 4 HypertensionDiagnostics, Inc.ConsolidatedStatements of OperationsMarch31, 2013 and 2012 Consolidated Statements of Operations (Unaudited) Three months ended Nine months ended March 31, 2013 March 31, 2012 March 31, 2013 March 31, 2012 Net Revenues: Plastics $ 821 $ 1,837,289 $ 43,480 $ 3,022,981 Royalties - 3,240 5,400 16,320 Total revenues 821 1,840,529 48,880 3,039,301 Cost of Sales-Plastics 184,530 1,624,477 588,911 2,859,479 Gross Profit (Loss) (183,709) 216,052 (540,031) 179,822 Expenses: Selling, general and administrative 188,237 566,892 507,220 1,021,553 (Gain) loss on disposition of assets - - 79,973 - Total Expenses 188,237 566,892 587,193 1,021,553 Operating loss (371,946) (350,840) (1,127,224) (841,731) Other Income and (Expense): Interest income - 10,057 3,681 18,913 Miscellaneous income - 6,500 - 6,999 Interest expense (106,951) (69,197) (245,548) (88,244) Total Other Income and (Expense) (106,951) (52,640) (241,867) (62,332) Net loss before income taxes (478,897) (403,480) (1,369,091) (904,063) Income taxes - Net loss from continuing operations (478,897) (403,480) (1,369,091) (904,063) Income (Loss) from discontinued operations (149,681) 409,085 (31,824) (192,279) Loss on sale of discontinued operations - - - (123,702) Net income (loss) from discontinued operations (149,681) 409,085 (31,824) (315,981) Net income (loss) $ (628,578) $ 5,605 $ (1,400,915) $ (1,220,044) Earnings Per Share: Basic income (loss) from continuing operations per share $ (0.01) $ (0.01) $ (0.03) $ (0.02) Diluted income (loss) from continuing operations per share $ (0.01) $ (0.01) $ (0.03) $ (0.02) Net Income (loss) from discontinued operations: Basic income (loss) from discontinued operations per share $ 0.00 $ 0.01 $ 0.00 $ (0.01) Diluted income (loss) from discontinued operations per share $ 0.00 $ 0.01 $ 0.00 $ (0.01) Net Income (loss) per Common Share: Basic income (loss) per common share $ (0.01) $ 0.00 $ (0.03) $ (0.03) Diluted income (loss) per common share $ (0.01) $ 0.00 $ (0.03) $ (0.03) Weighted Average Common Shares Outstanding: Basic 52,388,750 48,305,462 52,388,750 44,973,644 Diluted 52,388,750 55,642,142 52,388,750 44,973,644 See accompanying notes. 5 HypertensionDiagnostics, Inc.ConsolidatedStatements of Cash FlowsMarch31, 2013 Consolidated Statements of Cash Flows (Unaudited) Nine months ended March 31, 2013 2012 Operating Activities: Net loss $ (1,400,915) $ (1,220,044) Adjustments to reconcile loss to net Cash used in operating activities: Loss from discontinued operations 31,824 192,279 Loss on sale of discontinued operations - 123,702 Net loss from continuing operations (1,369,091) (904,063) Adjustments to reconcile net income(loss) to net cash used in operating activities Loss on disposition of property and equipment 79,973 - Depreciation 116,659 67,560 Stock compensation expense - 302,822 Amortization of debt issuance costs 1,230 - Amortization of debt discount and accreted interest 107,145 14,705 Change in operating assets and liabilities: Accreted interest on note receivable (3,681) (13,467) Accounts receivable 107,090 (1,089,778) Inventory 31,737 (142,534) Prepaids and other current assets 17,774 (18,847) Other assets (6,471) (37,127) Accrued royalties receivable 2,400 (3,600) Accounts payable 266,858 202,053 Accrued vacation, payroll and payroll taxes 73,131 120,366 Deferred rent - 92,749 Other accrued expenses (31,160) 60,614 Net cash used in operating activities (606,406) (1,348,547) Investing Activities: Payment received on notes receivable 75,000 - Purchases of property and equipment (250,216) (630,525) Payment received on note receivable-related party-Minot - 125,000 Net cash used in investing activities (175,216) (505,525) Financing Activities: Proceeds from Charter Capital-line of credit - 630,184 Proceeds (payments) on sale-leaseback obligation (25,933) 109,813 Proceeds from Note Payable-Taylor Economic Development 140,000 - Proceeds from Note Payable-Asher, net of issuance cost of $5,000 70,000 - Proceeds from issuance of senior notes 200,000 - Proceeds from issuance of subordinated notes 360,000 833,600 Net cash provided by financing activities 744,067 1,573,597 Net cash used in continuing operations (37,555) (280,475) Discontinued Operations: Net cash used in operating activities of discontinued operations (31,824) (91,311) Net increase(decrease) in cash and cash equivalents (69,379) (371,786) Cash and cash equivalents at beginning of period 75,043 753,821 Cash and cash equivalents at end of period $ 5,664 $ 382,035 Supplemental non-cash flow information: Payable for equipment $ - $ 155,000 Note receivable-related party from sale of discontinued operations $ - $ 127,500 Increase in debt discounts on subordinated notes by issuing stock warrants $ 206,519 $ 252,393 Increase in debt discounts on Asher note due to beneficial conversion feature $ 54,310 See accompanying notes. 6 HypertensionDiagnostics, Inc.Notes to theConsolidated Financial StatementsMarch31, 2013 Note 1. Basis of Presentation The accompanying unaudited consolidated financial statements of Hypertension Diagnostics, Inc. (the “Company” or “HDI”) have been prepared in accordance with the instructions to Form 10-Q and do not include all the information and notes required by generally accepted accounting principles for complete financial statements. In the opinion of management, these unaudited financial statements reflect all adjustments, consisting only of normal and recurring adjustments necessary for a fair presentation of the financial statements. The results of operations for the three and nine months ended March 31, 2013 are not necessarily indicative of the results that may be expected for the full year ending June 30, 2013. For further information, refer to the financial statements and notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2012, as amended. The policies described in that report are used for preparing quarterly reports. On July 14, 2011, the Company formed HDI Plastics, Inc. (“HDIP” or “Plastics”), as a wholly-owned subsidiary of the Company. HDIP commenced operations in October 2011. HDIP is the principal operating business of the Company. HDIP is engaged in the processing of recycled plastic material including re-processing into pellet-form for sale to manufacturing customers. Note 2. Going Concern The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, assuming the Company will continue as a going concern, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. For the nine months ended March 31, 2013, we incurred losses from continuing operations of $1,369,091. At March 31, 2013, we had an accumulated deficit of $30,682,216 and negative working capital of $857,619. Our ability to continue as a going concern is dependent on our ability to raise the required additional capital or debt financing to meet short-term needs to repay certain liabilities incurred to restart HDIP’s facility, hire production workers, and ramp up to full operating capacity for our revenue generating activities. On February 4, 2013, HDIP borrowed $200,000 pursuant to a Secured Promissory Note (the “Note”) in a principal amount of $200,000 in favor of Mark Schwartz and Alan Stern, directors of the Company. Under the terms of the Note, HDIP may borrow an additional $300,000 on the same terms and conditions as those set forth in the Note. See Note 12 to these financial statements for more information. If we raise additional funds through the issuance of equity or convertible debt securities, the percentage ownership of our current shareholders could be reduced, and such securities might have rights, preferences or privileges senior to our common stock. Additional financing may not be available upon acceptable terms, or at all. If adequate funds are not available or are not available on acceptable terms, we may not be able to adequately restart our plastics business, which could significantly and materially restrict our operations. Note 3. Summary of Significant Accounting Policies Discontinued Operations- On August 26, 2011 (the “Effective Date”), the Company entered into and closed a definitive Asset Purchase Agreement (the “August 26, 2011 Agreement”) providing for the sale of selected assets from our Hypertension Diagnostics Business to Cohn Prevention Center, LLC (“CPC”), a Minnesota company, controlled by Jay Cohn, a director and stockholder of HDI as of the Effective Date. See additional terms of this agreement in Note 4. As a result of the sale of selected assets of our medical device business, we have reclassified our previously reported financial results to exclude those operations affected by the sale. These results are presented on a historical basis as a separate line in our statements of operations and balance sheets entitled “Discontinued Operations.” HDI had previously retained rights to its intellectual property including the rights to royalty payments from CPC. Ongoing royalty income derived from the Company’s intellectual property is reflected as continuing operations. All of the information in the financial statements and notes to the financial statements have been revised to reflect only the results of our continuing operations from our new recycled plastics process business. On January 25, 2013, the Company entered into and closed a second definitive Asset Purchase Agreement (the “January 25, 2013 Agreement”) with CVC-HD, LLC, a Minnesota limited liability company (“CVC”), controlled by Jay Cohn, effectively amending the August 26, 2011 Agreement and assigning to CVC the remaining assets related to the medical device business including intellectual property assets for an additional purchase price of $75,000. Additionally, at the time of this second agreement, HDI was still owed $200,000 from the first sale. In total, $275,000 is owed on these two sales and as of March 31, 2013, $75,000 has been received. The balance of the $200,000 is to be paid off in monthly installments with final payment due June 30, 2013. The royalty provisions of the August 26, 2011 Agreement were eliminated in this January 25, 2013 Agreement. 7 HypertensionDiagnostics, Inc.Notes to theConsolidated Financial StatementsMarch31, 2013 Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary (HDI Plastics, Inc.), after elimination of all intercompany accounts, transactions, and profits. Recent Accounting Pronouncements In July2012, the FASB issued ASU No.2012-02, Testing Indefinite-Lived Intangible Assets for Impairment.
